Exhibit 10.1

 

MANAGEMENT SERVICES AGREEMENT

 

This MANAGEMENT SERVICES AGREEMENT (“Agreement”) is made and entered into as of
this 1st day of January, 2004, by and among CHART INDUSTRIES, INC., a Delaware
corporation (“Chart”), OAKTREE CAPITAL MANAGEMENT, LLC, a Delaware limited
liability company (“Oaktree”) and AUDAX MANAGEMENT COMPANY, LLC, a Delaware
limited liability company (“Audax”).

 

 

RECITALS

 

A. Chart is engaged in the business of manufacturing, distributing and selling
standard and custom-engineered products and systems serving a wide variety of
low-temperature and cryogenic applications (“Business”).

 

B. Chart desires to retain Oaktree and Audax, upon the terms and conditions set
forth herein, to provide certain management and administrative services relating
to the operation of the Business.

 

C. Oaktree and Audax agree to perform, or cause to be performed, such services
for Chart in consideration of the compensation set forth herein.

 

In consideration of the foregoing premises and the mutual covenants contained
herein, the parties hereto hereby agree as follows:

 

1. Retention of Oaktree and Audax.

 

1.1 Chart hereby retains Oaktree and Audax to provide: (i) general management
and administrative services, (ii) assistance in strategic business planning,
(iii) assistance in recruiting management personnel, (iv) assistance in
reviewing quarterly forecasts and annual budget, conducting monthly operating
reviews and planning for operational restructuring, (v) assistance in locating
and evaluating potential acquisitions, (vi) assistance in evaluating and
completing any divestitures, (vii) assistance in structuring and placing
financing and managing relationships with financial institutions, (viii)
assistance in completing any public offering of Chart securities, and (ix) such
other similar services as and when reasonably requested by the Chief Executive
Officer (“CEO”) of Chart.

 

1.2 Oaktree and Audax shall use their respective commercially reasonable efforts
in the performance of the obligations described herein and will comply with all
applicable federal and state laws and regulations. Oaktree and Audax shall
report directly to the CEO of Chart in connection with the management services
to be provided by Oaktree and Audax under this Agreement.

 

1.3 Oaktree and Audax shall make mutually agreed professional personnel
reasonably available to provide the management services described in Section 1.1
above and as otherwise reasonably requested by the CEO of Chart. Such
professional personnel shall travel to Chart locations as reasonably requested
by the CEO of Chart, and Chart shall reimburse Oaktree and Audax for all
reasonable out-of-pocket expenses incurred by them related to such travel and
not otherwise reimbursed under other Chart obligations to them, provided Oaktree
and Audax



--------------------------------------------------------------------------------

furnish appropriate documentation, as required by the Internal Revenue Service,
to Chart and such other documentation and accounting concerning such expenses as
Chart may, from time to time, reasonably request.

 

2. Term.

 

2.1 The retention of Oaktree and Audax hereunder shall commence effective as of
January 1, 2004 and shall remain in effect until the first (1st) anniversary of
the date of this Agreement.

 

2.2 This Agreement shall automatically renew for additional and successive one
(1) year periods under the same terms and conditions described herein (the
“Renewal Terms”), unless either Oaktree and Audax, on the one hand, or Chart, on
the other hand, notify the other in writing of their or its desire to terminate
or modify this Agreement, which notice must be received one hundred twenty (120)
days prior to the expiration of any Renewal Term hereof.

 

2.3 The foregoing provisions notwithstanding, this Agreement shall automatically
terminate upon the consummation of any Change in Control (as defined below) or
if Oaktree, Audax or any of their affiliated entities collectively cease to own
voting securities representing over 35% of the total voting power of Chart. A
Change in Control shall mean (i) a sale, exchange or other transfer for value of
all or substantially all of the assets of Chart, other than any sale, exchange
or other transfer to Oaktree or Audax and any of their affiliated entities, or
(ii) any sale, exchange or other transfer for value of shares of capital stock
of Chart representing more than 50% of the voting power of Chart in elections of
its directors, other than any sale, exchange or other transfer to Oaktree or
Audax and any of their affiliated entities, or (iii) any merger, consolidation
or reorganization of Chart with or into another corporation, limited liability
company or other entity, other than a merger, consolidation or reorganization in
which the holders of more than 50% of the total voting power represented by the
voting securities of Chart outstanding immediately prior to such transaction
continue to hold (either by the voting securities remaining outstanding or by
their being converted into voting securities of the surviving entity), directly
or indirectly, more than 50% of the total voting power represented by the voting
securities of Chart, or such surviving entity, outstanding immediately after
such transaction.

 

3. Compensation. Subject to the provisions of this Section 3, as compensation
for the services to be provided by Oaktree as described in Section 1.1 hereof,
Chart shall pay Oaktree an annual amount equal to One Hundred Ninety Thousand
Dollars ($190,000.00) (the “Oaktree Management Fee”). Subject to the provisions
of this Section 3, as compensation for the services to be provided by Audax as
described in Section 1.1 hereof, Chart shall pay Audax an annual amount equal to
One Hundred Ninety Thousand Dollars ($190,000.00) (the “Audax Management Fee,”
together with the Oaktree Management Fee, collectively referred to as the
“Management Fee”). The Management Fee shall be paid to Oaktree and Audax,
respectively, in arrears for each calendar year on December 15th of such year.
Nothing in this Agreement shall limit the payment of Directors’ fees to members
of the Board of Directors of Chart who are employees of Oaktree, Audax or their
affiliates. Members of the Board of Directors of Chart who are employees of
Oaktree, Audax or their affiliates shall be eligible to receive Directors’

 

2



--------------------------------------------------------------------------------

fees under the same terms and conditions as other Directors who are not
employees of Chart, to the extent such Directors’ fees are authorized by the
Board of Directors of Chart and have not been waived by the Directors who are
employees of Oaktree, Audax or their affiliates. For purposes of clarity, unless
otherwise set forth herein, the Management Fee shall be the only compensation to
Oaktree and Audax for any management services and Oaktree and Audax shall not
charge Chart or its affiliates a separate fee for any services referenced in
Section 1.1 hereof, including, without limitation, management services related
to acquisitions, divestitures, operational reorganizations, refinancings or
public offerings of Chart securities. Notwithstanding the foregoing, nothing in
this Agreement will prevent or limit Oaktree and Audax from receiving the amount
of dividends or other distributions payable to Oaktree or Audax solely in their
capacity as shareholders of Chart, which dividends or other distributions are
unrelated to the management services provided to Chart or its affiliates under
this Agreement. For any partial year, Chart shall pay Oaktree and Audax,
respectively, subject to the other provisions of this Section 3, an amount equal
to the Oaktree Management Fee or the Audax Management Fee, as the case may be,
multiplied by a fraction, the numerator of which shall be the number of days in
the year that this Agreement is in effect and the denominator of which shall be
three hundred sixty (360).

 

Oaktree and Audax acknowledge and agree that (a) Chart’s obligations to make
payments under this Agreement are subject to certain restrictions set forth in
that certain Term Loan Agreement among Chart Industries, Inc., the Subsidiary
Guarantors Party thereto, the Lenders Party thereto and JPMorgan, as
Administrative Agent, dated September 15, 2003 and that certain Amended and
Restated Revolving Credit Agreement among Chart Industries, Inc., the Subsidiary
Guarantors Party thereto, the Lenders Party thereto and JPMorgan, as
Administrative Agent, dated September 15, 2003 and any related agreements
(collectively, the “Financing Documents”), and (b) the failure of Chart to make
any payment under this Agreement by reason of any provision of the Financing
Documents shall not constitute a breach of or a default under this Agreement.
Chart shall be relieved of any obligation to pay the Management Fee if such
payment would breach any provision of the Financing Documents.

 

4. Confidentiality. Oaktree and Audax acknowledge that during the term of this
Agreement, they will be afforded access to Confidential Information (as defined
below). During the term of this Agreement and at all times thereafter, Oaktree
and Audax agree that they will keep all Confidential Information confidential
and that neither Oaktree, Audax nor any of their respective partners,
shareholders, directors, officers, employee, managers, equity holders, advisors,
agents or affiliates (all of the foregoing collectively referred to as
“Representatives”) will communicate, divulge or disclose such Confidential
Information to any person or entity except with the specific prior written
consent of Chart or except as otherwise required by applicable law, regulation
or stock exchange rule. Oaktree and Audax shall each be responsible to, and
shall, ensure that their respective Representatives who receive Confidential
Information agree to be bound by the terms of this Section 4 and each of Oaktree
and Audax shall ensure that their respective Representatives keep such
Confidential Information strictly confidential. “Confidential Information” shall
mean all oral and written information concerning the business and affairs of
Chart or its subsidiaries which is not generally known to the public.
Confidential Information may be conveyed in written, graphic, oral or physical
form and includes, but is not limited to, knowledge, know-how, ideas, processes,
inventions, techniques, formulae, products, pricing, specifications, business
operations, manuals, customer requirements, technology, data,

 

3



--------------------------------------------------------------------------------

plans, supply agreements, market data, financial information, budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training and techniques and
materials or other records and information relating to: (a) the business,
operation and internal structure of Chart and its subsidiaries; (b) the
customers, clients and accounts of Chart and its subsidiaries; (c) any work done
by Chart or its subsidiaries for its customers or done in an effort to solicit
or obtain customers; or (d) any work performed or procedures (such as records,
plans, presentations, systems, correspondence or other documentation) relating
to any plan or program developed by Chart or its subsidiaries for its present or
future customers. “Confidential Information” does not include information which
(i) at the time of disclosure is in the public domain, (ii) after disclosure
becomes public knowledge other than through the fault of Oaktree or Audax, (iii)
was furnished or made known to Oaktree and Audax by third parties not bound by a
confidentiality agreement with Chart or one of its subsidiaries or otherwise not
prohibited from disclosing such information by a contractual, legal or fiduciary
obligation or (iv) was furnished to Oaktree or Audax as required pursuant to the
Financing Documents or that certain Investor Rights Agreement of Chart
Industries, Inc. dated September 15, 2003, as amended from time to time.

 

5. Nature of Relationship. The obligations to be performed by Oaktree and Audax
hereunder are those of an independent contractor. Nothing contained herein or
otherwise shall be construed to create a relationship between the parties other
than as set forth in this Section 5. Nothing contained in this Agreement shall
be deemed or construed by the parties hereto or by any third party to create a
relationship of principal and agent, partnership or joint venture or any
association between Oaktree and Audax.

 

6. Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing delivered as follows:

 

 

If to Chart:

   Chart Industries, Inc.      5885 Landerbrook Drive      Mayfield Heights, OH
44124      Facsimile: (440) 753-1491      Attn:    Chief Executive Officer

If to Oaktree/Audax:

   Oaktree Capital Management, LLC      333 South Grand Avenue, 28th Floor     
Los Angeles, CA 90071      Fax: (213) 830-6394      Attn:    Stephen A. Kaplan  
        Michael P. Harmon      Audax Management Company, LLC      101 Huntington
Avenue      Boston, MA 02199      Fax: (617) 859-1600      Attn:    Geoffrey S.
Rehnert           Timothy White

 

4



--------------------------------------------------------------------------------

or in any case, to such other address for a party as to which notice shall have
been given to each other party hereto in accordance with this Section. Notices
so addressed shall be deemed to have been duly given (i) on the third business
date after the day of registration, if sent by registered or certified U.S.
Mail, first-class postage prepaid, or (ii) on the next business day following
the documented acceptance thereof for next-day delivery by a national overnight
air courier service, or (iii) on the date sent by facsimile transmission, if
electronically confirmed. Otherwise, notices shall be deemed to have been given
when delivered to such address.

 

7. Binding Effect/Modification. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors, personal
representatives and assigns. This Agreement may not be amended except by an
agreement in writing executed by all of the parties hereto.

 

8. Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which together will constitute a single agreement.

 

9. Headings. The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
hereof.

 

10. Severability. If any provision of this Agreement, or the application thereof
to any person or circumstance, should, for any reason and to any extent, be
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall not be affected thereby,
but rather shall be enforced to the greatest extent permitted by law.

 

11. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of laws thereof.

 

{The remainder of this page is intentionally left blank.}

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
as of the date and year first above written.

 

 

CHART:    CHART INDUSTRIES, INC.      By:    /s/ Michael F. Biehl          

--------------------------------------------------------------------------------

     Its:    CFO and Treasurer          

--------------------------------------------------------------------------------

OAKTREE:    OAKTREE CAPITAL MANAGEMENT, LLC      By:    /s/ B. James Ford       
  

--------------------------------------------------------------------------------

     Its:    Managing Director          

--------------------------------------------------------------------------------

     By:    /s/ Michael P. Harmon          

--------------------------------------------------------------------------------

     Its:    Senior Vice President          

--------------------------------------------------------------------------------

AUDAX:    AUDAX MANAGEMENT COMPANY, LLC      By:    /s/ Timothy J. White       
  

--------------------------------------------------------------------------------

     Its:               

--------------------------------------------------------------------------------

 

6